Title: To Thomas Jefferson from Oliver Farwell, 14 July 1808
From: Farwell, Oliver
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Washington July 14. 1808
                  
                  Since I had the Honour of answering your note of yesterday, I have received an answer from The Honourable James Madison to the letter which I had the Honour of handing him from the Governour of St Bartholoms. the answer was unfavourable to wishes and expectations of the Governour
                  In consideration of which I am agreeable to my Instructions obliged to leave Washington this evening for Hallifax for the purpoise of procureing a Supply of provisions at that place for the Starving Inhabitants of St Bartholomews—This I have no doubt your Excellency will deem a Sufficient appoligy for my declining the Honour of dining with him on Friday agreeable my engagement of this morning—
                  I am your Excellencys most Obeidient Humble Servant
                  
                     Oliver Farwell 
                     
                  
               